This opinion is subject to administrative correction before final disposition.




                             Before
             STEPHENS, DEERWESTER, and ATTANASIO
                    Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                     Shalyn M. MARTINEK
               Lance Corporal (E-3), U.S. Marine Corps
                             Appellant

                             No. 202000172

                         Decided: 27 January 2021

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                             Stephen F. Keane

 Sentence adjudged 12 May 2020 by a special court-martial convened
 at Marine Corps Air Ground Combat Center Twentynine Palms,
 California, consisting of a military judge sitting alone. Sentence in the
 Entry of Judgment: reduction to E-1; forfeiture of $1,155 pay per
 month for four months, confinement for four months, and a bad-
 conduct discharge.

                           For Appellant:
                 Commander C. Eric Roper, JAGC, USN.

                               For Appellee:
                            Brian K. Keller, Esq.
             United States v. Martinek, NMCCA No. 202000172
                            Opinion of the Court

                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Uniform Code of Military Justice arts. 59, 66, 10 U.S.C.
§§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2